Citation Nr: 0522656	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1972, and from May 1975 to November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the RO, 
which denied service connection for a cardiac condition.  

It was previously before the Board in April 2004, but was 
remanded for additional development.  The development has 
been completed, and the case has been returned to the Board 
for further review.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he has developed a heart disease as 
the result of active service.  

The veteran asserts that the chest pains he experienced 
during service were not the result of gastroesophageal reflux 
disease, but were early symptoms of the heart disability that 
was diagnosed approximately ten years after discharge.  

The Board notes that the veteran recently submitted a private 
medical opinion to the RO.  The RO has not readjudicated the 
veteran's appeal since the receipt of this evidence, and the 
veteran has not waived the right of initial review by the RO.  

The evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board of Veterans' 
Appeals after an appeal has been initiated will be referred 
to the appropriate rating or authorization activity for 
review and disposition.  This includes evidence received 
after certification has been completed.  38 C.F.R. 
§ 19.37(a).  

In this case, the date stamps show that the evidence was 
received at the RO on June 9, 2005.  A letter from the RO to 
the veteran indicates that the appeal was not certified for 
return to the Board until July 2005.  

The veteran did not submit any statement that can be 
construed as a waiver of RO review of this evidence.  As a 
result, the appeal must be returned to the RO for initial 
review.  

Therefore, this case must be REMANDED to the RO for the 
following action:

The RO should review the veteran's appeal 
based on the entire record, including the 
May 2005 private medical opinion that was 
received in June 2005.  Any indicated 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




